DETAILED ACTION
Claims 1-20 (filed 10/23/2020) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings
The drawings filed 10/23/2020 have been accepted and are considered free of defects.

Information Disclosure Statement
The list of references provided in the information disclosure statement filed 04/05/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8, 11-14 and 16-19 each recites the limitation "the operational health indicators" in each respective claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 10 and 15 all establish “a plurality of operational health indicators” such that any reference in a dependent limitation should use antecedent basis by referring back to “the plurality of operational health indicators”.  It is unclear whether “the operational health indicators” refers to the same “plurality of optional health indicators”.  For the sake of compact prosecution, any reference to “the operational health indicators” shall be interpreted to mean “the plurality of operational health indicators”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ridolfo et al (US 20030005486, hereinafter Ridolfo).

In regards to Claim 1, Ridolfo discloses “An apparatus comprising: a system for monitoring operational health of an equipment unit, wherein the system comprises: a plurality of sensors operable to facilitate operational measurements indicative of operational status of the equipment unit” ([0008] This need and others are satisfied by the invention which is directed to a health monitoring display system for a complex plant that includes sensors generating sensed values of specified parameters in the complex plant, a health monitoring system that determines from the sensed value a health condition for a plurality of portions of the complex plant, and a human machine interface incorporating a display device presenting in a single enterprise level display page the health condition of each of selected of the portions of the complex plant chosen to provide an indication of enterprise-wide health of the plant; [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3) “a video output device;” ([0028] Video Display Units (VDU) 10, located at Engineering Workstations 12, are used to present predictive maintenance information to the operators and maintenance personnel. Operator Input Devices (OID) 11 are also located at each Engineering Workstation 10 and allow the plant staff to interface with the digital computer as further discussed below. The OID may be a trackball, computer mouse, VDU touch-screen, finger pad, keyboard, keypad, and the like. An audio output device 13, is used to provide annunciation whenever equipment or systems are predicted to have an imminent failure potential; 0035] These components interface with Video Display Units (VDUs) 10 and Operator Interface Devices 11 located at the Engineering Workstations 12 via a Data Network 9, and via the audio output device 13 to provide a human machine interface 14) “and a processing device comprising a processor and a memory storing an executable program code, wherein the processing device is communicatively connected with the sensors and the video output device, and wherein the processing device is operable to” (Digital computer 3 [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3) “receive the operational measurements; determine a plurality of operational health indicators based at least partially on the operational measurements, wherein each operational health indicator is indicative of operational health of the equipment unit with respect to a different operational health category;” (Fig. 4 and [0037] The data communications module interfaces the Digital Computer 3, with the Data Acquisition System 2. This module transfers plant equipment data, as acquired by the Data Acquisition System 2, from the Data Acquisition System 2 to the Health Monitoring Data Base 5, where the plant data is subsequently accessed by the Health Monitoring Status Module 6; [0086] The Health Monitoring Display Module 7 within the Digital Computer 3 collects and displays the equipment and system failure predictions as determined by the Health Monitoring Status Module 6, collects and displays plant equipment sensor data as acquired by the Data Acquisition System 2, and collects and displays maintenance log and schedule information as provided by the Maintenance and Log Scheduler Module 8. [0087] The information collected by the Health Monitoring Display Module 7, is presented in a multi-level display hierarchy 15 illustrated in FIG. 2; [0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box. [0105] The health status of each component or system is presented by indicating its membership within one of several pre-defined failure domains. For illustrative purposes, the following table illustrates a 3-class failure domain; [0130] Use of a multi-tier display hierarchy allow the health monitoring information to be integrated and organized in a manner that supports a logical "top down" information structured from the high-level failure status overview of plant components (Apex), to the sub-component health status (Tier-1), to specific information relative to sub-component faults (Tier-2), to detailed low level data (Tier-3) which is used for health analysis, diagnostics and repair planning purposes) “and output the operational health indicators for display on the video output device” ([0106] The use of failure domains allows rapid and intuitive recognition of the failure status by the user. For instance, in the example of FIG. 4, Charging Pump 1A is indicated as being in the severe domain, Reactor Coolant Pump 1A is in the intermediate domain and the remainder of the components and systems are in the normal domain. [0107] The display is based on a "Green Board" concept, such that when all component boxes are displayed in green there is no equipment that has a significant probability of failure. Any equipment that is displayed with other than a green color has a significant probability of a failure occurring. The failure could be imminent (red color, and numerical indicator=1) or expected at some intermediate time interval (yellow color, and numerical indicator=2). Thus, the overall health status of plant equipment is readily ascertained from just visual inspection of the Apex display. [0108] The display is interactive in that any of the component boxes may be selected and interrogated to determine what are the prevailing failure modes. This is accomplished by simply designating the component (box) of interest by selecting it via the Operator Input Device (OID) 11 and activating the selection. For example, using a mouse as the OID 11, the user would first maneuver the mouse to place the cursor on the desired component (box) and would activate the selection using a "mouse click" button).

In regards to Claim 2, Ridolfo discloses “The apparatus of claim 1 wherein each operational health indicator is or comprises a number indicative of the operational health of the equipment unit” ([0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box).

In regards to Claim 3, Ridolfo discloses “The apparatus of claim 1 wherein each operational health indicator is or comprises a color indicative of operational health of the equipment unit” ([0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box).

In regards to Claim 5, Ridolfo discloses “The apparatus of claim 1 wherein one of the operational health indicators is indicative of states of abnormal operation alarms associated with the equipment unit” ([0047]  alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy.[0053] Component monitoring may be utilized using alarm/alert limits using thresholds, bands and frequency filters. This approach allows subsequently gathered information to be compared to expected regions of operation for the monitored components).

 In regards to Claim 6, Ridolfo discloses “The apparatus of claim 1 wherein one of the operational health indicators is indicative of states of operational triggers associated with the equipment unit, wherein each operational trigger is indicative of a threshold of the operational measurements within a normal operating range of the equipment unit” ([0046] Trend analysis is used to assess equipment health and degradation by monitoring for changes in selected measurement parameters over time. The trended information may be in either the time domain (such as absolute vibration level tracked against time) or in the frequency domain (such as vibration amplitude over a frequency spectrum which is monitored--in this case significant increases/changes in amplitude at various frequencies are tracked in time). [0047] To perform trend analysis, parameters to be trended are first identified, and trend periodicity to be utilized is then defined, and alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy. [0052] Limits and Ranges [0053] Component monitoring may be utilized using alarm/alert limits using thresholds, bands and frequency filters. This approach allows subsequently gathered information to be compared to expected regions of operation for the monitored components; [0055] Data for a particular system or component can be compared to standard values, manufacturers' recommendations, technical specifications, code limits, or normal baseline data or ranges. Data may be compared on an absolute basis or a relative basis. [0056] As an example, data from a specific component may be analyzed to identify discontinuities (breaks) in a performance curve, or data trends, or data offsets. In addition, data on similar components can be compared to develop comparison data relative to similar components. This comparison of data is used to evaluate equipment or system health and aging) “wherein each threshold of the operational measurements is selected based on: experience of maintenance personnel with the equipment unit; and/or historical operational measurements indicative of operational status of the equipment unit” ([0047] To perform trend analysis, parameters to be trended are first identified, and trend periodicity to be utilized is then defined, and alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy).

In regards to Claim 8, Ridolfo discloses “The apparatus of claim 1 wherein one of the operational health indicators is indicative of completion status of maintenance work orders for the equipment unit” ([0120] 5. Maintenance Log Display Page 19e--This page displays maintenance data associated with a selected component or system. Maintenance activities previously performed may be viewed as well as schedule future maintenance periods. FIG. 11 illustrates a typical Tier-3 Maintenance Log display).

In regards to Claim 15, Ridolfo discloses “A method comprising: commencing operation of a monitoring system for monitoring operational health of an equipment unit, wherein commencing operation of the monitoring system causes the monitoring system to: receive operational measurements indicative of operational status of the equipment unit from a plurality of sensors;” ([0008] This need and others are satisfied by the invention which is directed to a health monitoring display system for a complex plant that includes sensors generating sensed values of specified parameters in the complex plant, a health monitoring system that determines from the sensed value a health condition for a plurality of portions of the complex plant, and a human machine interface incorporating a display device presenting in a single enterprise level display page the health condition of each of selected of the portions of the complex plant chosen to provide an indication of enterprise-wide health of the plant; [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3) “determine a plurality of operational health indicators based at least partially on the operational measurements, wherein each operational health indicator is indicative of operational health of the equipment unit with respect to a different operational health category” (Fig. 4 and Digital computer 3 [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3; Fig. 4 and [0037] The data communications module interfaces the Digital Computer 3, with the Data Acquisition System 2. This module transfers plant equipment data, as acquired by the Data Acquisition System 2, from the Data Acquisition System 2 to the Health Monitoring Data Base 5, where the plant data is subsequently accessed by the Health Monitoring Status Module 6; [0086] The Health Monitoring Display Module 7 within the Digital Computer 3 collects and displays the equipment and system failure predictions as determined by the Health Monitoring Status Module 6, collects and displays plant equipment sensor data as acquired by the Data Acquisition System 2, and collects and displays maintenance log and schedule information as provided by the Maintenance and Log Scheduler Module 8. [0087] The information collected by the Health Monitoring Display Module 7, is presented in a multi-level display hierarchy 15 illustrated in FIG. 2; [0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box. [0105] The health status of each component or system is presented by indicating its membership within one of several pre-defined failure domains. For illustrative purposes, the following table illustrates a 3-class failure domain; [0130] Use of a multi-tier display hierarchy allow the health monitoring information to be integrated and organized in a manner that supports a logical "top down" information structured from the high-level failure status overview of plant components (Apex), to the sub-component health status (Tier-1), to specific information relative to sub-component faults (Tier-2), to detailed low level data (Tier-3) which is used for health analysis, diagnostics and repair planning purposes) “and output the operational health indicators for display on a video output device” (Fig. 4 and [0106] The use of failure domains allows rapid and intuitive recognition of the failure status by the user. For instance, in the example of FIG. 4, Charging Pump 1A is indicated as being in the severe domain, Reactor Coolant Pump 1A is in the intermediate domain and the remainder of the components and systems are in the normal domain. [0107] The display is based on a "Green Board" concept, such that when all component boxes are displayed in green there is no equipment that has a significant probability of failure. Any equipment that is displayed with other than a green color has a significant probability of a failure occurring. The failure could be imminent (red color, and numerical indicator=1) or expected at some intermediate time interval (yellow color, and numerical indicator=2). Thus, the overall health status of plant equipment is readily ascertained from just visual inspection of the Apex display. [0108] The display is interactive in that any of the component boxes may be selected and interrogated to determine what are the prevailing failure modes. This is accomplished by simply designating the component (box) of interest by selecting it via the Operator Input Device (OID) 11 and activating the selection. For example, using a mouse as the OID 11, the user would first maneuver the mouse to place the cursor on the desired component (box) and would activate the selection using a "mouse click" button).

In regards to Claim 16, Ridolfo discloses “The method of claim 15 wherein each operational health indicator is or comprises a number indicative of the operational health of the equipment unit” ([0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box).

In regards to Claim 18, Ridolfo discloses “The method of claim 15 wherein one of the operational health indicators is indicative of states of abnormal operation alarms associated with the equipment unit” ([0047]  alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy.[0053] Component monitoring may be utilized using alarm/alert limits using thresholds, bands and frequency filters. This approach allows subsequently gathered information to be compared to expected regions of operation for the monitored components).

In regards to Claim 19, Ridolfo discloses “The method of claim 15 wherein one of the operational health indicators is indicative of completion status of maintenance work orders for the equipment unit” ([0120] 5. Maintenance Log Display Page 19e--This page displays maintenance data associated with a selected component or system. Maintenance activities previously performed may be viewed as well as schedule future maintenance periods. FIG. 11 illustrates a typical Tier-3 Maintenance Log display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ridolfo as applied to claims 1 and 15 above, and further in view of Fisher et al. (US 20090049396, hereinafter Fisher).

In regards to Claim 4, Ridolfo teaches the apparatus for monitoring operational health of an equipment unit as incorporated by claim 1 above.
Ridolfo fails to teach “The apparatus of claim 1 wherein one of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating”.
Fisher teaches “The apparatus of claim 1 wherein one of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating” ([0056] The health status of component may be a condition of the component, for example, "good" or "bad". The health status of component may be "good" if the component works properly and "bad" if the component does not work properly. Alternatively, the health status may be a quantitative measure of the health. For example, the health status may be eighty-five percent (85%) of full capacity).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that displays a health indicator for an equipment unit that indicates a category of operational health as taught by Ridolfo with the determination of an operational capacity percentage of an equipment unit as taught by Fisher because it would gain the benefit of indicating to a user how much of a percentage capacity an equipment unit is operating at and whether that indicates good or bad health of the equipment unit, thus improving the user’s understanding of how much of a capacity of the equipment is being utilized and thus how healthy the system is.  Such a teaching is even suggested by Ridolfo in figure 8 which shows the percentage of a volume level being stored, thus making a suggestion that a fraction of capacity usage is an indicator utilized by Ridolfo.  By combining these elements, it can be considered taking the known system that provides a health indicator that shows a health of equipment based on the fraction of capacity that equipment is utilizing as taught by Fisher, and incorporating it into the system that provides equipment health indicators in a known way to achieve the predictable result of an equipment health indication system that also shows indications of a fraction of usage for equipment.  

In regards to Claim 10, Ridolfo discloses “An apparatus comprising: a system for monitoring operational health of an equipment unit, wherein the system comprises: a plurality of sensors operable to facilitate operational measurements indicative of operational status of the equipment unit” ([0008] This need and others are satisfied by the invention which is directed to a health monitoring display system for a complex plant that includes sensors generating sensed values of specified parameters in the complex plant, a health monitoring system that determines from the sensed value a health condition for a plurality of portions of the complex plant, and a human machine interface incorporating a display device presenting in a single enterprise level display page the health condition of each of selected of the portions of the complex plant chosen to provide an indication of enterprise-wide health of the plant; [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3) “a video output device;” ([0028] Video Display Units (VDU) 10, located at Engineering Workstations 12, are used to present predictive maintenance information to the operators and maintenance personnel. Operator Input Devices (OID) 11 are also located at each Engineering Workstation 10 and allow the plant staff to interface with the digital computer as further discussed below. The OID may be a trackball, computer mouse, VDU touch-screen, finger pad, keyboard, keypad, and the like. An audio output device 13, is used to provide annunciation whenever equipment or systems are predicted to have an imminent failure potential; 0035] These components interface with Video Display Units (VDUs) 10 and Operator Interface Devices 11 located at the Engineering Workstations 12 via a Data Network 9, and via the audio output device 13 to provide a human machine interface 14) “and a processing device comprising a processor and a memory storing an executable program code, wherein the processing device is communicatively connected with the sensors and the video output device, and wherein the processing device is operable to” (Digital computer 3 [0027] FIG. 1 provides a diagrammatic illustration of the Health Monitoring Display System. Sensors 1, located on plant equipment, record plant and plant process parameters (such as temperatures, flow rates, pressures, radiation levels, valve positions, pump rotation speeds, vibration levels, acoustic signatures, etc.). These sensors are interfaced to a Data Acquisition System 2 that transmits the acquired sensor data to a digital computer 3) “receive the operational measurements; determine a plurality of operational health indicators based at least partially on the operational measurements;” (Fig. 4 and [0037] The data communications module interfaces the Digital Computer 3, with the Data Acquisition System 2. This module transfers plant equipment data, as acquired by the Data Acquisition System 2, from the Data Acquisition System 2 to the Health Monitoring Data Base 5, where the plant data is subsequently accessed by the Health Monitoring Status Module 6; [0086] The Health Monitoring Display Module 7 within the Digital Computer 3 collects and displays the equipment and system failure predictions as determined by the Health Monitoring Status Module 6, collects and displays plant equipment sensor data as acquired by the Data Acquisition System 2, and collects and displays maintenance log and schedule information as provided by the Maintenance and Log Scheduler Module 8. [0087] The information collected by the Health Monitoring Display Module 7, is presented in a multi-level display hierarchy 15 illustrated in FIG. 2; [0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box. [0105] The health status of each component or system is presented by indicating its membership within one of several pre-defined failure domains. For illustrative purposes, the following table illustrates a 3-class failure domain; [0130] Use of a multi-tier display hierarchy allow the health monitoring information to be integrated and organized in a manner that supports a logical "top down" information structured from the high-level failure status overview of plant components (Apex), to the sub-component health status (Tier-1), to specific information relative to sub-component faults (Tier-2), to detailed low level data (Tier-3) which is used for health analysis, diagnostics and repair planning purposes) “wherein a second of the operational health indicators is indicative of states of abnormal operation alarms associated with the equipment unit” ([0047]  alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy.[0053] Component monitoring may be utilized using alarm/alert limits using thresholds, bands and frequency filters. This approach allows subsequently gathered information to be compared to expected regions of operation for the monitored components) “and wherein a third of the operational health indicators is indicative of completion status of maintenance work orders for the equipment unit” ([0120] 5. Maintenance Log Display Page 19e--This page displays maintenance data associated with a selected component or system. Maintenance activities previously performed may be viewed as well as schedule future maintenance periods. FIG. 11 illustrates a typical Tier-3 Maintenance Log display.) “and output the operational health indicators for display on the video output device” ([0106] The use of failure domains allows rapid and intuitive recognition of the failure status by the user. For instance, in the example of FIG. 4, Charging Pump 1A is indicated as being in the severe domain, Reactor Coolant Pump 1A is in the intermediate domain and the remainder of the components and systems are in the normal domain. [0107] The display is based on a "Green Board" concept, such that when all component boxes are displayed in green there is no equipment that has a significant probability of failure. Any equipment that is displayed with other than a green color has a significant probability of a failure occurring. The failure could be imminent (red color, and numerical indicator=1) or expected at some intermediate time interval (yellow color, and numerical indicator=2). Thus, the overall health status of plant equipment is readily ascertained from just visual inspection of the Apex display. [0108] The display is interactive in that any of the component boxes may be selected and interrogated to determine what are the prevailing failure modes. This is accomplished by simply designating the component (box) of interest by selecting it via the Operator Input Device (OID) 11 and activating the selection. For example, using a mouse as the OID 11, the user would first maneuver the mouse to place the cursor on the desired component (box) and would activate the selection using a "mouse click" button).
Ridolfo fails to teach “wherein a first of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating”.
Fisher teaches “wherein a first of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating” ([0056] The health status of component may be a condition of the component, for example, "good" or "bad". The health status of component may be "good" if the component works properly and "bad" if the component does not work properly. Alternatively, the health status may be a quantitative measure of the health. For example, the health status may be eighty-five percent (85%) of full capacity).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that displays a health indicator for an equipment unit that indicates a category of operational health as taught by Ridolfo with the determination of an operational capacity percentage of an equipment unit as taught by Fisher because it would gain the benefit of indicating to a user how much of a percentage capacity an equipment unit is operating at and whether that indicates good or bad health of the equipment unit, thus improving the user’s understanding of how much of a capacity of the equipment is being utilized and thus how healthy the system is.  Such a teaching is even suggested by Ridolfo in figure 8 which shows the percentage of a volume level being stored, thus making a suggestion that a fraction of capacity usage is an indicator utilized by Ridolfo.  By combining these elements, it can be considered taking the known system that provides a health indicator that shows a health of equipment based on the fraction of capacity that equipment is utilizing as taught by Fisher, and incorporating it into the system that provides equipment health indicators in a known way to achieve the predictable result of an equipment health indication system that also shows indications of a fraction of usage for equipment.  

In regards to Claim 11, Ridolfo and Fisher teach the apparatus for providing operational health indicators as incorporated by claim 10 above.  Ridolfo further teaches “The apparatus of claim 10 wherein each operational health indicator is or comprises a number indicative of the operational health of the equipment unit” ([0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box).

In regards to Claim 12, Ridolfo and Fisher teach the apparatus for providing operational health indicators as incorporated by claim 10 above.  Ridolfo further teaches “The apparatus of claim 10 wherein each operational health indicator is or comprises a color indicative of operational health of the equipment unit” ([0104] FIG. 4 illustrates the interactive display 16 for the Apex-level overall (plant-wide) health status page. This page presents the overall plant-wide health state within a single display page. Its displays the health of portions of the plant chosen to provide an indication of enterprise-wide health of the complex plant. Each plant component or system 33 that is being monitored for health status is indicated on the display by a uniquely identified box. The corresponding health status 34 for each component is designated on the display via color-coding of its corresponding box and by use of a numeric designator that is placed within a comer of the box).

In regards to Claim 13, Ridolfo and Fisher teach the apparatus for providing operational health indicators as incorporated by claim 10 above.  Ridolfo further teaches “The apparatus of claim 10 wherein a fourth of the operational health indicators is indicative of states of operational triggers associated with the equipment unit, wherein each operational trigger is indicative of a threshold of the operational measurements within a normal operating range of the equipment unit” ([0046] Trend analysis is used to assess equipment health and degradation by monitoring for changes in selected measurement parameters over time. The trended information may be in either the time domain (such as absolute vibration level tracked against time) or in the frequency domain (such as vibration amplitude over a frequency spectrum which is monitored--in this case significant increases/changes in amplitude at various frequencies are tracked in time). [0047] To perform trend analysis, parameters to be trended are first identified, and trend periodicity to be utilized is then defined, and alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy. [0052] Limits and Ranges [0053] Component monitoring may be utilized using alarm/alert limits using thresholds, bands and frequency filters. This approach allows subsequently gathered information to be compared to expected regions of operation for the monitored components; [0055] Data for a particular system or component can be compared to standard values, manufacturers' recommendations, technical specifications, code limits, or normal baseline data or ranges. Data may be compared on an absolute basis or a relative basis. [0056] As an example, data from a specific component may be analyzed to identify discontinuities (breaks) in a performance curve, or data trends, or data offsets. In addition, data on similar components can be compared to develop comparison data relative to similar components. This comparison of data is used to evaluate equipment or system health and aging) “and wherein each threshold of the operational measurements is selected based on: experience of maintenance personnel with the equipment unit; and/or historical operational measurements indicative of operational status of the equipment unit” ([0047] To perform trend analysis, parameters to be trended are first identified, and trend periodicity to be utilized is then defined, and alert/warning criteria for early identification of impending problems are finally developed. Typically, the equipment manufacturers' recommendations and industry experience are used to develop alert/alarm criteria. Statistical methods are utilized to enhance the trend accuracy).


In regards to Claim 17, Ridolfo teaches the method for monitoring operational health of an equipment unit as incorporated by claim 15 above.
Ridolfo fails to teach “The method of claim 15 wherein one of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating”.
Fisher teaches “The method of claim 15 wherein one of the operational health indicators is indicative of a fraction of an operational capacity of the equipment unit at which the equipment unit is operating” ([0056] The health status of component may be a condition of the component, for example, "good" or "bad". The health status of component may be "good" if the component works properly and "bad" if the component does not work properly. Alternatively, the health status may be a quantitative measure of the health. For example, the health status may be eighty-five percent (85%) of full capacity).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that displays a health indicator for an equipment unit that indicates a category of operational health as taught by Ridolfo with the determination of an operational capacity percentage of an equipment unit as taught by Fisher because it would gain the benefit of indicating to a user how much of a percentage capacity an equipment unit is operating at and whether that indicates good or bad health of the equipment unit, thus improving the user’s understanding of how much of a capacity of the equipment is being utilized and thus how healthy the system is.  Such a teaching is even suggested by Ridolfo in figure 8 which shows the percentage of a volume level being stored, thus making a suggestion that a fraction of capacity usage is an indicator utilized by Ridolfo.  By combining these elements, it can be considered taking the known system that provides a health indicator that shows a health of equipment based on the fraction of capacity that equipment is utilizing as taught by Fisher, and incorporating it into the system that provides equipment health indicators in a known way to achieve the predictable result of an equipment health indication system that also shows indications of a fraction of usage for equipment.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ridolfo as applied to claim 1 above, and further in view of Dalton et al. (US 20160237773, hereinafter Dalton).

In regards to Claim 7, Ridolfo teaches the apparatus for determining operational health indicators for an equipment unit as incorporated by claim 1 above.
Ridolfo fails to teach “The apparatus of claim 1 wherein one of the operational health indicators is indicative of an amount of deviation of the operational measurements facilitated by the sensors from expected operational measurements determined based on a mathematical model of the equipment unit”.
Dalton teaches “The apparatus of claim 1 wherein one of the operational health indicators is indicative of an amount of deviation of the operational measurements facilitated by the sensors from expected operational measurements determined based on a mathematical model of the equipment unit” (Fig. 2a and [0069] Such mathematical models, whether detailed (e.g., Eqs. (1)-(6)) and/or reduced-order (e.g., Eq. (7)), may be used to detect and/or identify node and/or component faults... the expected value may be compared with an indicated value to ascertain differences 412 between the expected and indicated values (step 216). To illustrate, in this example, an expected mass flow rate of fluid provided by axial piston pump 300 (e.g., expected value 408) may be compared to an indicated mass flow rate of fluid provided by the axial piston pump (e.g., indicated by signal 404b) to determine differences 412 between the expected and indicated values. In the example shown, at step 220, component fault(s) may be detected and/or identified (e.g., if differences 412 exceed a threshold)..... In the depicted embodiment, processor 30 of the node may be configured to communicate differences 412 system controller 14, which in turn, may be configured to communicate the differences to a user (e.g., via a human-machine interface)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that determines and displays operational health indicators in different categories as taught by Ridolfo with the use of a mathematical model that is compared against sensor values to find a difference between an expected modeled value and a sensed value to provide indication to user through a user-interface as taught by Dalton because it would gain the benefit of indicating to a user when a piece of equipment is straying from its expected nature, and thus indicate the equipment has a potential problem or fault in the system.  In addition, by incorporating these features from Dalton it would gain the benefit stated by Dalton, namely improvements to “system availability, reliability, and fault-tolerance, particularly when dealing with safety-critical BOP functions”.  By combining these elements, it can be considered taking the known method of providing an indication of health when an expected value from a model of an equipment strays from a feedback value, and incorporating this method into the equipment health monitoring system that provides display of health of equipment in different categories in a known way to achieve predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ridolfo and Fisher as applied to claim 10 above, and further in view of Dalton et al. (US 20160237773, hereinafter Dalton).

In regards to Claim 14, Ridolfo and Fisher teaches the apparatus for determining operational health indicators for an equipment unit as incorporated by claim 10 above.
Ridolfo and Fisher fails to teach “The apparatus of claim 10 wherein a fourth of the operational health indicators is indicative of an amount of deviation of the operational measurements facilitated by the sensors from expected operational measurements determined based on a mathematical model of the equipment unit”.
Dalton teaches “The apparatus of claim 10 wherein a fourth of the operational health indicators is indicative of an amount of deviation of the operational measurements facilitated by the sensors from expected operational measurements determined based on a mathematical model of the equipment unit” (Fig. 2a and [0069] Such mathematical models, whether detailed (e.g., Eqs. (1)-(6)) and/or reduced-order (e.g., Eq. (7)), may be used to detect and/or identify node and/or component faults... the expected value may be compared with an indicated value to ascertain differences 412 between the expected and indicated values (step 216). To illustrate, in this example, an expected mass flow rate of fluid provided by axial piston pump 300 (e.g., expected value 408) may be compared to an indicated mass flow rate of fluid provided by the axial piston pump (e.g., indicated by signal 404b) to determine differences 412 between the expected and indicated values. In the example shown, at step 220, component fault(s) may be detected and/or identified (e.g., if differences 412 exceed a threshold)..... In the depicted embodiment, processor 30 of the node may be configured to communicate differences 412 system controller 14, which in turn, may be configured to communicate the differences to a user (e.g., via a human-machine interface)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that determines and displays operational health indicators in different categories as taught by Ridolfo with the use of a mathematical model that is compared against sensor values to find a difference between an expected modeled value and a sensed value to provide indication to user through a user-interface as taught by Dalton because it would gain the benefit of indicating to a user when a piece of equipment is straying from its expected nature, and thus indicate the equipment has a potential problem or fault in the system.  In addition, by incorporating these features from Dalton it would gain the benefit stated by Dalton, namely improvements to “system availability, reliability, and fault-tolerance, particularly when dealing with safety-critical BOP functions”.  By combining these elements, it can be considered taking the known method of providing an indication of health when an expected value from a model of an equipment strays from a feedback value, and incorporating this method into the equipment health monitoring system that provides display of health of equipment in different categories in a known way to achieve predictable results.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ridolfo as applied to claims 1 and 15 above, and further in view of Gao et al. (US 20150160101, hereinafter Gao).

In regards to Claim 9, Ridolfo teaches the apparatus for determining operational health indicators for an equipment unit as incorporated by claim 1 above.
Ridolfo fails to teach “The apparatus of claim 1 wherein the equipment unit is or comprises a top drive, a mud pump, or a drawworks of a well construction system operable to construct a well at a wellsite”.
Gao teaches “The apparatus of claim 1 wherein the equipment unit is or comprises a top drive, a mud pump, or a drawworks of a well construction system operable to construct a well at a wellsite” ([0030] Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps, Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems. A sensor data collection unit 130 is used to collect measurements of one or more parameters associated with one or more of the top drive components. One or more sensors (not shown), such as accelerometer(s), encoder(s), electric current probe(s), and/or any other sensors, may be employed to measure parameters relevant to the functioning of the drilling rig components. The sensor(s) together with the sensor data collection unit may be viewed as a sensor data acquisition system; [0086] According to another aspect, a multi-sensor measurement system integrated with computational algorithms for the online, real-time condition monitoring and health diagnosis of drilling rigs is provided. The system allows alarms to be set or warnings to be displayed to provide indication of the level of structural defects in the drilling rig, or other mechanical system. Based on a logic rule model, the progression of the defect, or degree of degradation of the equipment, may be specified. This establishes the basis for predicting the rig's remaining service life. The logic rule model is established on the basis of multi-dimensional feature extraction, feature selection, and pattern recognition techniques. In addition to monitoring the rig's statues based on continued data streaming, routine examination and quantification of the health of the drilling rig, under quantifiable and consistent test conditions may be performed to ensure consistency in the testing of drilling rigs).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that performs operational health determination of equipment units to indicate health of different categories of the equipment as taught by Ridolfo, and applying those teachings to a drilling rig that includes a top drive and monitors health and status of a drilling rig based on sensor data as taught by Gao because both Ridolfo and Gao are in the related fields of equipment health monitoring and thus applying the teachings of Ridolfo to Gao can be considered a specific field of use or type of equipment utilized for operational health monitoring.  By applying the teachings of Ridolfo to the system of Gao, it can be considered applying the teachings of Ridolfo to the field of use of drilling rigs and thus Gao’s system inherits all the benefits noted by Ridolfo, namely improved system health understanding by an operator.  

In regards to Claim 20, Ridolfo teaches the method for determining operational health indicators for an equipment unit as incorporated by claim 15 above.
Ridolfo fails to teach “The method of claim 15 wherein the equipment unit is or comprises a top drive, a mud pump, or a drawworks of a well construction system operable to construct a well at a wellsite”.
Gao teaches “The method of claim 15 wherein the equipment unit is or comprises a top drive, a mud pump, or a drawworks of a well construction system operable to construct a well at a wellsite” ([0030] Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps, Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems. A sensor data collection unit 130 is used to collect measurements of one or more parameters associated with one or more of the top drive components. One or more sensors (not shown), such as accelerometer(s), encoder(s), electric current probe(s), and/or any other sensors, may be employed to measure parameters relevant to the functioning of the drilling rig components. The sensor(s) together with the sensor data collection unit may be viewed as a sensor data acquisition system; [0086] According to another aspect, a multi-sensor measurement system integrated with computational algorithms for the online, real-time condition monitoring and health diagnosis of drilling rigs is provided. The system allows alarms to be set or warnings to be displayed to provide indication of the level of structural defects in the drilling rig, or other mechanical system. Based on a logic rule model, the progression of the defect, or degree of degradation of the equipment, may be specified. This establishes the basis for predicting the rig's remaining service life. The logic rule model is established on the basis of multi-dimensional feature extraction, feature selection, and pattern recognition techniques. In addition to monitoring the rig's statues based on continued data streaming, routine examination and quantification of the health of the drilling rig, under quantifiable and consistent test conditions may be performed to ensure consistency in the testing of drilling rigs).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that performs operational health determination of equipment units to indicate health of different categories of the equipment as taught by Ridolfo, and applying those teachings to a drilling rig that includes a top drive and monitors health and status of a drilling rig based on sensor data as taught by Gao because both Ridolfo and Gao are in the related fields of equipment health monitoring and thus applying the teachings of Ridolfo to Gao can be considered a specific field of use or type of equipment utilized for operational health monitoring.  By applying the teachings of Ridolfo to the system of Gao, it can be considered applying the teachings of Ridolfo to the field of use of drilling rigs and thus Gao’s system inherits all the benefits noted by Ridolfo, namely improved system health understanding by an operator.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watson et al. (US 20180240287) – teaches an equipment maintenance status reporting system that tracks maintenance work performed and to be completed
Guggari et al. (US 20040088115) – teaches a system health reporting system for a drilling rig using a hierarchical display system that shows a summary of overall system health
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116